 

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
 
This THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”) is made and entered into as of the 15th day of March, 2011, by and
among HERITAGE-CRYSTAL CLEAN, LLC, an Indiana limited liability company (the
“Borrower”), HERITAGE-CRYSTAL CLEAN, INC., a Delaware corporation (the “Parent”)
and BANK OF AMERICA, N.A., a national banking association (the the “Lender”),
and amends that certain Third Amended and Restated Revolving Credit Agreement
dated as of December 14, 2009 as amended by the First Amendment to Third Amended
and Restated Revolving Credit Agreement dated as of May 14, 2010 (the “First
Amendment”), and the Second Amendment to Third Amended and Restated Revolving
Credit Agreement dated as of June 10, 2010 and this Third Amendment (as the same
may be amended and in effect from time to time, the “Credit Agreement”).
 
WHEREAS, the Borrower has requested a new term loan in the principal amount of
$20,000,000 for the purposes of financing, in part, the Oil Re-Refining Project;
and
 
WHEREAS, the Borrower has requested that the Lender amend the Total Leverage
Ratio covenant set forth in Section 6.12(d) of the Credit Agreement and certain
other provisions of the Credit Agreement, and
 
WHEREAS, the Lender is willing to make a new term loan in the principal amount
of $20,000,000 for the purposes of financing, in part, the Oil Re-Refining
Project and to amend the Total Leverage Ratio covenant and certain other
provisions of the Credit Agreement, but only upon the terms and conditions and
subject to the provisions hereof,
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1.    
Definitions. Capitalized terms used herein without definition or not amended in
this Third Amendment shall have the meaning assigned to such terms in the Credit
Agreement. This Third Amendment shall constitute a Loan Document under (and as
defined in) the Credit Agreement for all purposes.

2.    
Amendments to Section 1.01 (Definitions) of the Credit Agreement.

A.    
Clause (a) contained in the definition of Availability Period is hereby amended
by inserting, immediately following the reference to “Maturity Date” the
following new words: “applicable to the Revolving Loans”.

B.    
Clause (c) contained in the definition of Availability Period is hereby amended
by deleting the reference to “Loans” contained therein and inserting in place
thereof the following new words: “Revolving Loans”.

C.    
The definition of Base Rate Loan is hereby deleted and replaced with the
following:

““Base Rate Loan” means any Revolving Loan or portion of the Term A Loan that
bears interest based on the Base Rate.”

1

--------------------------------------------------------------------------------

 

D.    
The definition of Commitment is hereby deleted and replaced with the following
new definition in the appropriate alphabetical order (and the term “Commitment”
shall be replaced with the term “Revolver Commitment” wherever it appears in the
Loan Agreement or any other Loan Document):

““Revolver Commitment” means the Lender's obligation to make Revolving Loans to
Borrower pursuant to Section 2.01(a) and to make L/C Credit Extensions, in an
aggregate principal amount equal to (i) prior to any Revolver Increase,
$20,000,000, and (ii) after any Revolver Increase, not to exceed the lesser of:
(x) $20,000,000 plus (on a cumulative basis) the applicable Revolver Increase
Amount and (y) $30,000,000.”
E.    
The definition of Credit Extension is hereby deleted and replaced with the
following:

““Credit Extension” means each of the following: (a) a Revolving Loan, (b) an
L/C Credit Extension and (c) the Term A Loan.”
F.    
The definition of Eurodollar Rate Loan is hereby deleted and replaced with the
following:

““Eurodollar Rate Loan” means any Revolving Loan or portion of the Term A Loan
that bears interest at a rate based on the Eurodollar Rate.”
G.    
The following definitions are added to Section 1.01 in the appropriate
alphabetical order:

““Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) EBITDA for such fiscal year over (b) the sum of (i) Interest Expense
actually paid in cash by the Borrower and its Subsidiaries in such fiscal year,
(ii) scheduled principal repayments, to the extent actually made in such fiscal
year, of the Term A Loan pursuant to Section 2.06(b), (iii) all income taxes
actually paid in cash by the Borrower and its Subsidiaries in such fiscal year,
and (iv) Capital Expenditures (other than Capital Expenditures in connection
with the Oil Re-Refining Project made with proceeds of Term A Loan) actually
made by the Borrower and its Subsidiaries in such fiscal year.”
““Fiscal Quarter” means each fiscal quarter of the Borrower (it being
acknowledged that the fiscal quarters of the Borrower end on the date that is
nearest to the end of the relevant calendar quarter and do not necessarily
correspond to calendar quarter-ends).”
H.    
The definition of Interest Payment Date is hereby amended by deleting each
reference to “Maturity Date” contained therein and by replacing it with the
following new words: “applicable Maturity Date for such Loan”.

I.    
Clause (iii) contained in the definition of Interest Period is hereby amended by
inserting, immediately before the reference to “Maturity Date” the following new
word: “applicable”.

J.    
The definition of L/C Expiration Date is hereby amended by inserting,
immediately after the reference to “Maturity Date” contained therein the
following new words: “applicable to Revolving Loans”.

K.    
The definition of Loan is hereby deleted and replaced with the following:

““Loan” means, individually or collectively, (i) each Revolving Loan and (ii)
the Term A Loan.”

2

--------------------------------------------------------------------------------

 

L.    
The definition of Maturity Date is hereby deleted and replaced with the
following:

““Maturity Date” means (i) with respect to the Revolving Loans, December 14,
2012 and (ii) with respect to the Term A Loan, March 15, 2016.”
M.    
The definition of Note is hereby deleted and replaced with the following:

““Note” means (i) the Revolving Credit Note and (ii) the Term A Note, as
applicable.”
N.    
The following definitions are added to Section 1.01 in the appropriate
alphabetical order:

““Revolving Credit Note” means a promissory note made by the Borrower in favor
of the Lender evidencing the Revolving Loans made by the Lender, substantially
in the form of Exhibit B.”
““Revolving Loans” has the meaning set forth therefor in Section 2.01(a).”
““Revolver Increase” means an increase in the Revolver Commitment made in
accordance with Section 2.12.”
““Revolver Increase Amount” means the amount of any specified Revolver
Increase.”
““Senior Credit Facilities” means (i) the revolving credit facility specified in
Section 2.01(a) hereof and (ii) the Term A Loan facility specified in Section
2.01(b) hereof.”
““Term A Loan” has the meaning specified in Section 2.01(b).”
““Term A Loan Amortization Commencement Date” has the meaning specified in
Section 2.07(c) hereof.”
““Term A Loan Availability Termination Date” means September 30, 2011.”
'“Term A Loan Effective Date” means the effective date of the Third Amendment.”
““Term A Loan Maximum Amount” means $20,000,000.”
““Term A Note” means a promissory note made by the Borrower in favor of the
Lender evidencing a Term A Loan made by the Lender, substantially in the form of
Exhibit B-2.”
““Total Revolver Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.”

3

--------------------------------------------------------------------------------

 

3.    
Amendments to Section 2.01 of the Credit Agreement. Section 2.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:

2.01 “(a)    Revolving Loans. Subject to the terms and conditions set forth
herein, Lender agrees to make revolving loans (together with all “Loans” owing
to Lender on the Closing Date pursuant to and as defined under the Original
Credit Agreement, the “Revolving Loans”) to Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of the Revolving Commitment in effect
at such time; provided, however, that after giving effect to any Loan Borrowing
of Revolving Loans, the Total Revolver Outstandings shall not exceed the
Revolver Commitment in effect at such time. Within the limits of the Revolver
Commitment, and subject to the other terms and conditions hereof, Borrower may
borrow under this Section 2.01, prepay under Section 2.04, and reborrow under
this Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein. Upon the satisfaction of each of conditions
set forth in Section 4.01, all “Loans” owing to Lender on the Closing Date under
and as defined in the Original Credit Agreement shall thereupon constitute
Revolving Loans hereunder subject to the terms of this Agreement. The Revolver
Commitment may be increased in accordance with the provisions of Section 2.12.
 
(b)    The Term A Loan. Subject to:
(x)    the Lender having received satisfactory evidence from the Borrower that
(1) the shareholders of the Parent have invested equity in the Parent in an
amount sufficient to enable the Parent to contribute an additional $22,000,000
of equity to the Borrower and such equity shall have been so contributed and (2)
the Borrower has invested at least $22,000,000 in cash in the Oil Re-Refining
Project (which such investment may include cash expenditures, accounts payable
and purchase order commitments, in each case evidenced to the satisfaction of
the Lender);
(y)    the Lender having received a pro forma Compliance Certificate from the
Borrower (as of the most recently completed fiscal quarter but giving effect to
all Indebtedness incurred by the Borrower since the end of such fiscal quarter)
evidencing that, as of the Term A Loan Effective Date and after giving effect
thereto, the pro forma Total Leverage Ratio does not exceed 2.50 to 1.0,
provided that, for purposes of this Section 2.01(b)(y), Funded Debt shall
include the Term A Loan Maximum Amount, whether or not yet drawn in its
entirety; and
(z)    the other terms and conditions set forth in this Agreement (including,
without limitation, in Section 4.02 hereof),
the Lender agrees to make a term loan (the “Term A Loan”) to the Borrower in an
aggregate amount not to exceed the Term A Loan Maximum Amount, to be advanced on
or after the Term A Loan Effective Date through the Term A Loan Availability
Termination Date, provided that in no event may the Borrower make more than two
(2) draws under the Term A Loan and provided, further, that each draw must be in
the principal amount of not less than $10,000,000. The Lender's commitment to
advance all or any portion of the Term A Loan hereunder shall expire on the Term
A Loan Availability Termination Date. Amounts borrowed under this Section
2.01(b) and repaid or prepaid may not be reborrowed. All or any portion of the
Term A Loan may be comprised of Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

4

--------------------------------------------------------------------------------

 

(c)    Additional Term A Loan Provisions. The Term A Loan (i) shall bear
interest as provided in Section 2.07, (ii) may be prepaid in accordance with
Section 2.06, (iii) for all purposes constitutes “Obligations” under (and as
defined in) this Agreement and is secured by the Collateral and the Collateral
Documents (including the assets and properties relating to the Oil Re-Refining
Project) and (iv) shall be used solely for purposes of financing, in part, the
Oil Re-Refining Project.”
4.    
Amendments to Sections 2.03, 2.04(b) and 2.05 of the Credit Agreement. Each of
Section 2.03(a)(i), Section 2.04(b) and 2.05 of the Credit Agreement is amended
by deleting the reference therein to “Total Outstandings” and replacing it with
the following: “Total Revolver Outstandings”.

5.    
Additional amendments to Section 2.04 of the Credit Agreement. The following new
subsection (c) is hereby added to Section 2.04 of the Credit Agreement:

(c)    Commencing with the Borrower's 2012 fiscal year, within five Business
Days after financial statements have been delivered pursuant to Section 6.01(a)
and the related Compliance Certificate has been delivered pursuant to Section
6.02(a), the Borrower shall prepay the Term A Loan in the amount equal to 35% of
the Excess Cash Flow (if any) for the fiscal year covered by such financial
statements. Each prepayment of the Term A Loan pursuant to the foregoing
provisions of this Section 2.04(c) shall be applied to the principal repayment
installments of the Term A Loan in inverse order of maturity.
6.    
Amendments to Section 2.06 of the Credit Agreement. Section 2.06 of the Credit
Agreement is hereby deleted and replaced with the following:

“2.06    Repayment of Loans.
(a)    The Borrower shall repay to the Lender on the Maturity Date applicable to
the Revolving Loans the aggregate principal amount of Revolving Loans
outstanding on such date; and
(b)    The Borrower shall repay to the Lender the principal amount of the Term A
Loan in quarterly installment payments which are due and payable on the last day
of each calendar quarter, commencing on the earlier of (x) September 30, 2012 or
(y) the last day of the fourth calendar quarter ending after the final draw of
the Term A Loan (the “Term A Loan Amortization Commencement Date”) in equal
quarterly installments aggregating annual amounts equal to: (i) during the first
twelve months after the Term A Loan Amortization Commencement Date, five percent
(5.0%) of the principal amount of the Term A Loan Maximum Amount, (ii) during
each of the second and third twelve-month periods after the Term A Loan
Amortization Commencement Date, seven and one-half percent (7.5%) of the
principal amount of the Term A Loan Maximum Amount, and (iv) during the fourth
twelve-month period after the Term A Loan Amortization Commencement Date, ten
percent (10.0%) of the principal amount of the Term A Loan Maximum Amount, with
a final balloon payment on the Maturity Date applicable to the Term A Loan in an
amount equal to the entire unpaid balance of the Term A Loan outstanding,
together with accrued and unpaid interest thereon.
7.    
Amendments to Section 2.07 of the Credit Agreement. Section 2.07(c) of the
Credit Agreement is hereby amended by deleting the first sentence thereof and
replacing it with the following sentence: “Interest on each Loan shall be due
and payable in arrears on each Interest Payment Date applicable to such Loan.”


5

--------------------------------------------------------------------------------

 

8.    
Amendments to Section 2.08 of the Credit Agreement. Section 2.08 of the Credit
Agreement is hereby amended (x) by inserting, immediately following the
reference to “Maturity Date” the following new words: “applicable to Revolving
Loans” and (y) by deleting the reference to “Total Outstandings” contained
therein and replacing it with the following new words: “Total Revolver
Outstandings”.

9.    
Amendments to Section 2.10 of the Credit Agreement. Section 2.10 of the Credit
Agreement is hereby deleted and replaced with the following:

“2.10    Evidence of Debt. The Credit Extensions made by the Lender shall be
evidenced by one or more accounts or records maintained by the Lender in the
ordinary course of business. The accounts or records maintained by the Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lender to Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of Borrower hereunder to pay any amount owing
with respect to the Obligations. Borrower shall execute and deliver to the
Lender a Revolving Note, which shall evidence the Revolving Loans and a Term A
Note which shall evidence the Term A Loan, each in addition to such accounts or
records of the Lender. The Lender may attach schedules to any Note and endorse
thereon the date, type (if applicable), amount and applicable maturity of the
subject Loans and payments with respect thereto.””
10.    
Addition of New Section 2.12 to the Credit Agreement. The following new Section
2.12 is hereby added to the Credit Agreement:

“2.12.    Increase in Revolver Commitment.
(a)    Request for Increase. Provided there exists no Default, upon written
notice to the Lender, the Borrower may from time to time request an increase in
the Revolver Commitment by an amount (for all such requests) of not more than
$10,000,000 in the aggregate; provided that (i) any such request for an increase
shall be in a minimum amount of $1,000,000, and (ii) the Borrower may make a
maximum of two such requests during any calendar year.
(b)    Effective Date. If the Revolver Commitment is increased in accordance
with this Section 2.12, the Lender and the Borrower shall determine the
effective date of such increase (the “Revolver Commitment Increase Effective
Date”), which effective date shall be on or before the tenth day after all
conditions to such increase have been met by the Borrower to the satisfaction of
the Lender.
(c)    Conditions to Effectiveness of Increase. As a condition precedent to a
Revolver Increase, the Borrower shall (i) have paid or prepaid principal
outstanding under the Term A Loan in a minimum amount equal to the amount of the
requested Revolver Increase prior to or contemporaneously with any Revolver
Increase, and (ii) deliver to the Lender a certificate of Borrower dated as of
the Revolver Commitment Increase Effective Date signed by a Responsible Officer
of Borrower (A) certifying that such increase has been duly authorized by the
Borrower pursuant to resolutions currently in effect (and attaching the
applicable resolutions), and (B) in the case of the Borrower, certifying that,
both before and after giving effect to such increase, (x) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Revolver Commitment Increase Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date
and (y) no Default exists or would result from the Revolver Increase or the
funding thereof.”

6

--------------------------------------------------------------------------------

 

11.    
Amendments to Section 6.11 of the Credit Agreement. Section 6.11 of the Credit
Agreement is hereby amended to add the following proviso at the end thereof: “,
provided that the proceeds of the Term A Loan shall be used solely in connection
with the financing of the Oil Re-Refining Project”.

12.    
Amendments to Section 6.12 of the Credit Agreement. Section 6.12(d) of the
Credit Agreement is hereby deleted and replaced with the following:

“(d)    Total Leverage Ratio. Maintain on a consolidated basis with respect to
Borrower and its Subsidiaries, a Total Leverage Ratio, as of the last day of
each Fiscal Quarter for which this Agreement requires Borrower to deliver
financial statements, calculated based upon the amount of Funded Debt as of such
day and EBITDA for the Measurement Period ending on such day, not exceeding the
following ratios for the following Measurement Periods:
Fiscal Quarters (Measurement Period Ending on the last day of)
Total Leverage Ratio
All Fiscal Quarters ending on or prior to the second Fiscal Quarter of 2011
3.25 to 1.00
Third Fiscal Quarter of 2011
3.50 to 1.0
Fourth Fiscal Quarter of 2011
3.75 to 1.0
First Fiscal Quarter of 2012
4.00 to 1.0
Second Fiscal Quarter of 2012
4.00 to 1.00
Third Fiscal Quarter of 2012
3.75 to 1.00
Fourth Fiscal Quarter of 2012
3.50 to 1.0
First Fiscal Quarter of 2013 and all Fiscal Quarters thereafter
3.25 to 1.0

 
13.    
Amendment to Exhibits. The Credit Agreement is amended by adding Exhibit B-2
thereto, which such Exhibit is attached hereto as Annex 1.

14.    
Conditions to Effectiveness. This Third Amendment shall become effective as of
the date hereof, upon the satisfaction of each of the following conditions:

A.    
The receipt by the Lender of a counterpart signature page to this Third
Amendment and the Term A Note duly executed and delivered by the Borrower and,
as applicable, the Parent and the Lender.

B.    
The receipt by the Lender of satisfactory evidence that the Borrower has
satisfied the conditions to the Term A Loan set forth in Section 2.01 (b)(x) (as
added hereby) (equity investment) and Section 2.01(b)(y) (as added hereby)
(Total Leverage Ratio), including delivery of a satisfactory pro forma
Compliance Certificate.

C.    
The Lender shall be satisfied with its due diligence relating to the Oil
Re-Refining Project and shall be satisfied that it has a first-priority
perfected security interest in (i) all of the Equity Interests in the Borrower,
including any such additional Equity Interests issued in connection with the
contribution of the $22,000,000 contemplated herein and (ii) to the extent
required by the Lender, the assets and properties comprising the Oil Re-Refining
Project.


7

--------------------------------------------------------------------------------

 

D.    
The receipt by the Lender of the financial statements required by Section
6.01(b) of the Credit Agreement for the most recently ended fiscal quarter of
the Borrower, and the certificates with respect thereto required by Section 6.02
of the Credit Agreement, and such financial statements and certificates shall
not reflect the occurrence of any Material Adverse Effect since the most recent
completed audited financial statements. No other event shall have occurred prior
to the Term A Loan Effective Date constituting a Material Adverse Effect.

E.    
There shall be an absence of any action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or governmental authority that could reasonably be expected to
have a Material Adverse Effect.

F.    
All necessary consents and approvals to the Term A Loan, if any, shall have been
obtained by the Borrower (and a copy of each thereof shall be provided to the
Lender); and all required permits and licenses shall be in full force and
effect.

G.    
All representations and warranties set forth in the Credit Agreement and the
other Loan Documents, as amended, shall be true and correct, both before and
after giving effect to the making of the Term A Loan.

H.    
The Lender shall have received updated financial projections and business
assumptions covering the period of the Senior Credit Facilities, which shall be
in form and substance reasonably satisfactory to the Lender.

I.    
The Lender shall have received satisfactory customary closing documents in
connection with the Third Amendment, including, without limitation, (x) a
satisfactory Officers' Certificate, that, among things, provides a bringdown
with respect to the charter and by-laws (or similar document) of the Loan
Parties and evidences the incumbency of the officers executing this Third
Amendment and the authority of the Borrower to enter into the Term A Loan and
the Revolver Increases, (y) satisfactory legal opinions with respect to the
Third Amendment, including, without limitation, the Term A Loan and (z) any
other document, certificate or diligence item requested by the Lender (including
those consistent with the deliveries on the Closing Date).

J.    
The Lender shall have received such other information, reports, certificates or
similar items from the Borrower as it may reasonably request (including
regarding the Oil Re-Refining Project).

K.    
The Borrower shall have paid all fees and expenses of the Lender in connection
with this Third Amendment or otherwise outstanding, including, without
limitation, the reasonable fees and expenses of legal counsel to the Lender and
the arrangement fee due and payable to the Lender pursuant to the separate fee
letter between the Borrower and the Lender in connection with the Term A Loan.


8

--------------------------------------------------------------------------------

 

15.    
Representations and Warranties. The Loan Parties represent and warrant to the
Lender as follows:

A.    
The execution, delivery and performance of this Third Amendment, the Term A Note
and each other Loan Document and the transactions contemplated hereby and
thereby (i) are within the corporate (or the equivalent company or partnership)
authority of each of the Loan Parties, (ii) have been duly authorized by all
necessary corporate (or other) proceedings, (iii) do not conflict with or result
in any material breach or contravention of any provision of law, statute, rule
or regulation to which any of the Loan Parties is subject or any judgment,
order, writ, injunction, license or permit applicable to any of the Loan Parties
so as to materially adversely affect the assets, business or any activity of the
Loan Parties, and (iv) do not conflict with any provision of the corporate
charter, articles or bylaws (or equivalent other company or partnership
documents) of the Loan Parties or any agreement or other instrument binding upon
the Loan Parties.

B.    
The execution, delivery and performance of this Third Amendment, the Term Note A
and each other Loan Document will result in valid and legally binding
obligations of the Borrower enforceable against the Borrower in accordance with
the respective terms and provisions hereof and thereof, except as enforceability
is limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors' rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief or other equitable remedy is subject to the discretion of the
court before which any proceeding therefor may be brought.

C.    
The execution, delivery and performance by the Borrower of this Third Amendment,
the Term A Note and each other Loan Document and the transactions contemplated
hereby and thereby do not require any approval or consent of, or filing with,
any governmental agency or authority other than those already obtained, if any.

D.    
The representations and warranties contained in Article V of the Credit
Agreement are true and correct as of the date hereof as though made on and as of
the date hereof (including, without limitation, as to the Oil Re- Refining
Project), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date. For purposes of this Clause (D), the
representations and warranties contained in Section 5.05(a) of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.01(a) of the Credit Agreement.

E.    
Both before and after the making of the Term A Loan (including each advance
thereunder), each of the Loan Parties are and will be solvent (i.e., it has
assets having a fair value in excess of the amount required to pay its probable
liabilities on its existing debts as they become absolute and matured and it
does not have unreasonably small capital) and has, and expects to have, the
ability to pay its debts from time to time incurred as such debts mature.

F.    
Both before and after giving effect to this Third Amendment, no Default or Event
of Default under (and as defined in) the Credit Agreement has occurred and is
continuing.


9

--------------------------------------------------------------------------------

 

16.    
No Waiver. Nothing contained herein shall be deemed to (i) constitute a waiver
of any Default or Event of Default that may heretofore or hereafter occur or
have occurred and be continuing or, except as expressly set forth in this Third
Amendment, to modify any provision of the Credit Agreement, or (ii) give raise
to any defenses or counterclaims to the Lender's right to compel payment of the
Obligations when due or to otherwise enforce its respective rights and remedies
under the Credit Agreement and the other Loan Documents.

17.    
Ratification, etc. Except as expressly amended hereby, the Credit Agreement, the
other Loan Documents and all documents, instruments and agreements related
thereto are hereby ratified and confirmed in all respects and shall continue in
full force and effect. This Third Amendment and the Credit Agreement shall
hereafter be read and construed together as a single document, and all
references in the Credit Agreement, any other Loan Document or any agreement or
instrument related to the Credit Agreement shall hereafter refer to the Credit
Agreement as amended by this Third Amendment.

18.    
Governing Law. GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

19.    
Counterparts. This Third Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which counterparts taken
together shall be deemed to constitute one and the same instrument. Any
counterpart signed by all parties may be introduced into evidence in any action
or proceeding without having to produce or account for the other counterparts.
Likewise, the existence of this Third Amendment may be established by the
introduction into evidence of counterparts that are separately signed, provided
they are otherwise identical in all material respects. This Third Amendment and
the Term A Note, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission in which the actual signature is
evident, shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto, each other party hereto or thereto shall re-execute
original forms hereof and deliver them to all other parties. No party hereto
shall raise the use of a facsimile machine or other electronic transmission in
which the actual signature is evident to deliver a signature or the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of a facsimile machine or other electronic transmission in which the
actual signature is evident as a defense to the formation of a contract and each
party forever waives such defense.

 
 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Third
Amendment to Third Amended and Restated Credit Agreement as a sealed instrument
as of the date first set forth above.
 
 
HERITAGE-CRYSTAL CLEAN, LLC, an
 
Indiana limited liability company
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg Ray
 
 
Name:
Greg Ray
 
 
Title:
Chief Financial Officer
 

 
 
 
By its signature below, the Parent hereby acknowledges and agrees to the terms
of this Third Amendment, including, without limitation, the representations,
warranties, affirmative covenants and negative covenants applicable to the
Parent contained herein. The Parent hereby affirms its obligations of payment
and performance under the Guaranty dated as of May 30, 2008 by the Parent, and
agrees that all “Obligations”, as defined in the Credit Agreement and after
giving effect to this Third Amendment (including, without limitation, all
obligations under or relating to the Term A Loan), are covered by and guaranteed
under the Guaranty.
 
 
HERITAGE-CRYSTAL CLEAN, INC.,
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg Ray
 
 
Name:
Greg Ray
 
 
Title:
Chief Financial Officer
 

 
 

Signature Page Borrower and Parent to Third Amendment
 

--------------------------------------------------------------------------------

 

 
 
BANK OF AMERICA, N.A., as the Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Maria F. Maria
 
 
Name:
Maria F. Maia
 
 
Title:
Managing Director
 

 
                                            
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Signature Page Lender to Third Amendment
 

--------------------------------------------------------------------------------

 

Annex 1
 
Insert Term A Note
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

TERM NOTE
                                
$20,000,000
 
 
 
March 15, 2011
 

 
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
Bank of America, N.A. or its assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
the Term A Loan made by the Lender to the Borrower under that certain Third
Amended and Restated Credit Agreement, dated as of December 14, 2009 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), between Borrower and Lender.
 
The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loan from the date of such Term A Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Lender in Dollars in
immediately available funds at the Lender's Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.
 
This Term Note (this “Note”) is one of the Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. The Term A Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of the Term A Loan and payments with respect
thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

1

--------------------------------------------------------------------------------

 

 
THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
 
 
HERITAGE-CRYSTAL CLEAN, LLC as
 
Borrower
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Signature Page to Term Note
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
 
Type of Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Schedule to Term Note
 